Note: In the case title, an asterisk (*) indicates an appellant and a double asterisk (**) indicates a cross-
appellant. Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                            ENTRY ORDER

                            SUPREME COURT DOCKET NO. 2020-119

                                           JULY TERM, 2020

 In re R.C., V.C., A.N., W.W., J.B., Juveniles          }     APPEALED FROM:
 (R.B., Mother*)                                        }
                                                        }     Superior Court, Washington Unit,
                                                        }     Family Division
                                                        }
                                                        }     DOCKET NOS. 48/49/50/51-3-19
                                                              Wnjv & 67-4-19 Wnjv

                                                              Trial Judge: Kirstin K. Schoonover

                           In the above-entitled cause, the Clerk will enter:

          Mother appeals the termination of her parental rights with respect to her five children.* We
affirm.

        Mother does not challenge any of the family division’s findings, which may be summarized
as follows. R.C., V.C., A.N., W.W., and J.B. were born in May 2008, June 2011, July 2015,
September 2017, and April 2019, respectively. Soon after mother moved from Connecticut to
Vermont with her older children in 2015, the Department for Children and Families (DCF)
received multiple reports pertaining to the family and investigated concerns regarding physical and
sexual abuse, homelessness, inadequate supervision, and neglect. DCF opened two family-support
cases with mother, one between September 2015 and April 2016, and another between February
2017 and May 2018.

        In March 2019, mother brought R.C. and V.C. to a pediatrician for a wellness check and
informed the pediatrician that her children were being abused by her partner. In a separate
interview with the pediatrician, R.C. and V.C. reported that mother, mother’s partner, and her
partner’s former partner, all of whom were living with the children, were subjecting the children
to physical and sexual abuse, chronic neglect, and domestic violence. Believing that the children
had been exposed to long-term abuse and fearing for their safety, the pediatrician called police.
Mother was arrested and charged with two counts of aggravated sexual assault on a child, two
counts of lewd and lascivious conduct with a child, and two counts of aiding in the commission of
cruelty to a child. During mother’s interview with police, she described horrific acts of physical
and sexual abuse perpetrated on the children. Mother admitted being present during these acts and
acknowledged that she could have reported the abuse, but she stated that she was afraid to do so.


          *
         The family division also terminated the parental rights of the fathers of R.C., A.N., W.W.,
and J.B. The court indicated that it would grant conditional custody of V.C. to her father.
        On March 22, 2019, the family division granted the State’s request for an emergency care
order, and the four older children were placed in DCF custody. The court found that mother had
participated in the sexual abuse perpetrated against the children. DCF placed the children with
separate foster families, all of whom testified at the termination hearing that the children came into
their care thin, pale, and ravenously hungry. The family division continued DCF custody at a
March 25, 2019 temporary care hearing. J.B. was placed in DCF custody following his birth in
April 2019.

       On July 26, 2019, mother stipulated that the children were in need of care and supervision
(CHINS). In doing so, she admitted that she and her partner (J.B.’s father) had subjected the two
older children to severe physical and sexual abuse, including forcing the children to engage in
sexual acts with each other.

        On October 18, 2019, the State filed petitions to terminate mother’s parental rights at initial
disposition. Because the petitions were pending, DCF included action steps for mother to take,
subject to court approval, including gaining insight through mental-health treatment of her role in
the abuse perpetrated on the children, engaging in a psychosexual assessment, working with a
domestic-violence specialist, demonstrating her understanding of the children’s need for stability,
obtaining stable housing, and doing restorative work with the children’s clinician or trauma
specialist to help her accept responsibility for her part in abusing the children. The
disposition/termination hearing was held over three days in January and February of 2020. At the
time of the hearing, mother had been incarcerated for approximately one year, and the criminal
charges stemming from her abuse of the children were still pending.

         In a March 17, 2020 order, the family division granted the State’s petitions and terminated
mother’s parental rights with respect to all five children. In analyzing the four best-interest criteria
set forth in 33 V.S.A. § 5114(a), the court concluded, in part, that: (1) mother was always the
primary parent of the four older children, but even before the sexual abuse she participated in with
R.B.’s father, her ability to care for the children was “extremely inadequate,” as she exposed the
children to homelessness, domestic violence, physical abuse, and chronic neglect; (2) after mother
began living with R.B.’s father, the two of them subjected the children to “horrific abuse,” and
mother’s relationship with the children was “horribly dysfunctional”; (3) the children are well-
adjusted to their respective foster homes, schools, and communities; (4) mother will not be able to
resume her parental duties within a reasonable period of time because: “[s]he remains incarcerated
on serious pending criminal charges due to horrific sexual and physical abuse on her children”;
she is foreclosed from having any contact with the children by court order, and even in the absence
of that condition DCF would not recommend contact between mother and children based on the
recommendation of the older children’s therapist; her insight into the nature of the abuse and the
toll it has taken on the children is “woefully inadequate”; she has “limited” empathy for, and
understanding of, the trauma the children endured for over two years; and she is not capable of
achieving the “long and steep” action steps necessary for her to see her children again; and (5)
given the children’s anger at mother, it seems unlikely that mother and the children would ever be
able to engage in the restorative work required for mother to play any future role in the children’s
lives. The court acknowledged that terminating parental rights at initial disposition should be done
only in rare situations but concluded that it was warranted in this case, given the extent of the
physical and sexual abuse and chronic neglect that the children suffered while in mother’s care


                                                   2
and the overwhelming evidence that mother would not be able to care for the children within a
reasonable period of time from their perspective.

         On appeal, mother argues that the family division: (1) misapprehended her argument, and
its legal import, concerning her efforts to address the action steps DCF recommended for her; and
(2) failed to individually examine the anger that each child felt towards her.

        Regarding the first argument, mother asserted at the termination hearing that she had
completed through prison programming many of the action steps DCF recommended for her and
that her imprisonment prevented her from completing the remaining action steps. In a brief
footnote in its termination decision, the court stated that it was not required to consider at initial
disposition whether stagnation had occurred after the filing of the CHINS petitions with respect to
mother’s ability to care for the children, but that even if it were, it would find stagnation because
of mother’s “shocking lack of insight into the abuse the children suffered and her role in
perpetrating such abuse.” According to mother, the court failed to understand that her assertions
regarding the action steps she had completed in prison and her inability to complete the others due
to her imprisonment were not aimed at countering any claim of stagnation, but rather were directed
at demonstrating both that she had made progress towards being able to resume care of the children
within a reasonable period of time and that she had been denied essential services for reasons
beyond her control. In mother’s view the court’s misapprehension of her argument undermined
its conclusion that she was incapable of achieving the action steps necessary for her to be able to
see her children again.

       We find no merit to this argument. The family division’s unchallenged extensive findings
—including those concerning the significant trauma the children suffered while in mother’s care,
the uncertainty regarding mother’s availability due to serious, unresolved pending criminal charges
stemming from her abuse of the children, and mother’s continued lack of insight into her role in
the abuse and the trauma it inflicted on the children—overwhelmingly support the court’s
conclusion that mother will not be able to resume her parental duties within a reasonable period of
time from the children’s perspective. As for mother’s suggestion that she was denied essential
services due to factors beyond her control—most significantly, her imprisonment—“our case law
makes clear that a parent is responsible for the behavior that leads to incarceration and for the
consequences that come with such incarceration.” In re D.S., 2014 VT 38, ¶¶ 20, 26, 196 Vt. 325.

        Mother also argues that the family division committed reversible error by failing to
individually analyze the anger each child felt toward mother. We find no basis to reverse the
court’s termination order. The court noted that the children’s anger toward mother grew as they
began to feel safe in their foster homes. The court explained that R.C. and V.C. “in particular”
were deeply angry at mother and had not expressed any desire to see her or have a relationship
with her. The court also noted that all the children, except J.B., exhibited traumatized behaviors
due to their abuse, which led to their therapist recommending that they not see mother. The court
further stated that the children, “particularly” R.C., were furious at mother for the role she played
in the abuse they suffered, and that it was unlikely mother would ever be able to engage in the
restorative work necessary for her to be part of their lives again. Finally, the court noted that the
children do not want to see mother and do not seek her emotional support or affection.




                                                  3
       The court recognized that principally R.C., and to a lesser extent V.C., had demonstrated
anger toward mother concerning her abusive behavior towards them. The fact that the court at
times spoke of the children in general in describing that anger does not undercut its conclusions
regarding the statutory best-interest criteria, which overwhelmingly support its termination order.

       Affirmed.

                                               BY THE COURT:



                                               Paul L. Reiber, Chief Justice


                                               Beth Robinson, Associate Justice


                                               Karen R. Carroll, Associate Justice




                                                4